Mowbray, C. J.,
dissenting:
Respectfully, I dissent.
The present question is whether the State of Utah has jurisdiction to render judgment on a contract entered into by a Utah thrift institution and Nevada residents.
This case is controlled by Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985). In Burger King, a Michigan resident contracted with a Florida corporation in order to establish a franchise relationship. The Florida corporation, Burger King, brought suit in Florida alleging breach of contract for failure to make the required franchise payments (payments to be made in Miami, Florida). Respondent Rudzewicz contested jurisdiction on the grounds that he did not have the requisite “minimum contacts” with Florida. Rudzewicz had no physical ties to Florida, other than a brief training course in Miami. Id at 479.
The Court determined that Florida had jurisdiction over Rud-zewicz. The Court concluded that the contractual relationship was sufficient to establish minimum contacts for jurisdictional purposes. See id. at 479. Rudzewicz had “reached out beyond” Michigan by negotiating with a Florida corporation for the purchase of a long-term franchise. Id.
In the present case, respondents “reached out beyond” Nevada when they agreed to financing by a Utah thrift institution. Respondents filled out a credit application which was sent to appellant for approval of the loan. Upon approval of the loan, respondents sent their payments to Utah. When respondents subsequently defaulted on the loan, appellant brought a breach of contract action in Utah and obtained a deficiency judgment.
The present case is indistinguishable from Burger King. In both cases, a corporation sued a non-resident for breach of contract. In both cases, the non-resident failed to make required payments at an address located in the forum state. In both cases, the non-resident deliberately “reached out beyond,” establishing contact with a foreign state. Since Burger King cannot be distinguished, jurisdiction is present in the instant case.
For the above reasons, I conclude that Utah had jurisdiction to entertain a deficiency judgment action, and maintain that this court is obligated to give Full Faith and Credit to the judgment delivered by our sister state.